DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification





The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claim 2 is objected to because of the following informalities:  
Claim 2 recites the limitation “…the endothermic quantity of the maximum endothermic peak is defined as H(1) J/g…”. However, it is unclear if this limitation is referring to the magnetic toner particle overall, or just the crystalline polyester in the magnetic toner particle. In view of compact prosecution, this limitation will be interpreted as being directed towards the crystalline polyester in the magnetic toner particle (as evidenced by [0024] of the instant specification).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-3 and 9 are indefinite for claiming the magnetic toner in terms of physical properties rather than the chemical or structural features that produce said properties. Ex parte Slob, 157 USPQ 172, states, “Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.”  Also, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.” Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.” Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157. 
For instance, claims 1-3 and 9 describe the magnetic toner in terms of the variation coefficient CV3, the storage elastic modulus at 40 ºC, the storage elastic modulus at 85 ºC (claim 1), the relationship between the peak temperature of the maximum endothermic peak of the crystalline polyester, the endothermic quantity of the maximum endothermic peak, and the peak temperature of the maximum endothermic peak of the wax (claim 2), the dielectric loss tangent at 100 kHz (claim 3), and the average circularity of the magnetic toner (claim 9).
However, said claims do not mention the specific composition of the materials that the Applicant has invented that would exhibit these properties. Someone of ordinary skill would not be able to readily ascertain what magnetic toners found in prior art would or would not infringe based on these claims as currently recited, without undue experimentation. 

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.










Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kinumatsu et al. (US 10,545,420 B2), in view of Takagi et al. (US 2014/0099579 A1), further in view of Hasegawa et al. (US 2017/0336726 A1), further in view of Kawamura et al. (US 2018/0129146 A1), further in view of Nagayama et al. (US 2014/0348550 A1), and even further in view of Aoki et al. (US 9,029,055 B2).

Kinumatsu teaches a magnetic toner having a magnetic toner particle containing a binder resin, a wax, and a magnetic body (Abstract). 
In a cross section of a magnetic toner observed using a transmission electron microscope (TEM), when the cross section of the magnetic toner is divided with a square grid having a side of 0.8 µm, the coefficient of variation CV3 of an occupied area percentage for the magnetic body is at least 40.0% and not more than 80.0% (which is identical to the range recited in claim 1), and preferably at least 50.0% and not more than 70.0% (which falls within the range recited in claim 1) (Abstract, Col. 6, lines 45-51).
When the coefficient of variation CV3 is in the aforementioned range, this indicates that the magnetic bodies are locally segregated in the magnetic toner particle. Through the segregation of the magnetic bodies in the magnetic toner particle, regions where the magnetic bodies are not present (such as the binder resin domain regions) can be established at an appropriate level and externally applied shear can then be absorbed by these regions. As a result, toner cracking is suppressed, and, in systems where high shear is applied, such as mono-component contact developing systems, an excellent image can be obtained during the output of a large number of prints (Col. 6, lines 52-65). The coefficient of variation CV3 can be adjusted into the aforementioned range by controlling the hydrophilicity/hydrophobicity of the surface of the magnetic body and by controlling the degree of aggregation of the magnetic bodies during toner particle production (Col. 7, lines 19-22).
Kinumatsu teaches that there are no particular limitations on the binder resin, and the resins known for use in toners may be used. For instance, the binder resin can be specifically exemplified by polyester resins, polyurethane resins, and vinyl resins (Col. 7, lines 53-55). In the experimental examples, Kinumatsu teaches the use of an amorphous polyester as the primary component of the binder resin (which reads on the limitation recited in claim 10). The production method of polyester 1 described in Col. 27, lines 42-61 is nearly identical to the production method of amorphous polyester resin A1 described in [0102] of the instant specification. Therefore, the magnetic body produced using the method of Kinumatsu is identical to the magnetic body produced using the method in the Applicant’s specification. It seems that the only difference in the two methods is the amount of dodecenylsuccinic acid used (which reads on the limitation recited in claim 11) (40.0 parts in Kinumatsu and 37.0 parts in the specification), resulting in the polyesters having slightly different number-average molecular weights (18,200 in Kinumatsu and 20,500 in the specification). However, both polyesters have the same weight-average molecular weight (74,100) and glass transition temperature (58.6 ºC). Therefore, the amorphous polyester resin of both Kinumatsu and the Applicant’s specification would inherently exhibit sufficiently similar properties, regardless of any further claim limitations regarding the amorphous polyester that may added later in the prosecution of the application. 
Kinumatsu teaches that the average circularity of the magnetic toner is preferably at least 0.960 (which overlaps with the range recited in claim 9) and not more than 1.000, and is more preferably at least 0.970 and not more than 0.990 (which also overlaps with the range recited in claim 9) (Col. 18, lines 53-55). When the average circularity is in the indicated range, the appearance of toner consolidation is suppressed and the retention of toner flowability is facilitated—even in systems in which high shear is applied, such as mono-component contact developing systems. As a result, the appearance of a decline in image density and development streaks in the latter half of a long print run can be further suppressed (Col. 18, lines 56-62).
Kinumatsu also teaches that a toner particle having a core/shell structure may be formed by the admixture of a fine particle dispersion—after the aggregated particle has been heated and coalesced—and the additional execution of the aggregated particle formation step, and the melting and coalescent step (Col. 17, lines 28-33). But, Kinumatsu is silent to teach the addition of a shell layer in the experimental examples and is therefore silent to teach a magnetic toner having a shell layer comprising an amorphous polyester having an ethyleniclly unsaturated bond. However, this type of shell is well known in the art. For instance, Takagi teaches a toner including toner particles having a core and a shell that covers the core and includes an amorphous polyester resin having an ethylenically unsaturated double bond (which reads on the limitation of claim 6) (Abstract). Takagi teaches that since the surface layer comprises an amorphous polyester resin having an ethylenically unsaturated double bond, it is thought that the mechanical strength of the surface of the toner particles is improved and an external additive is suppressed from being embedded in the toner particles, therefore, a reduction in transferability of the toner particles is suppressed ([0017]). Specifically, the amorphous polyester resin having an ethylenically unsaturated double bond is a condensation polymer of at least one of a dicarboxylic acid selected from fumaric acid, maleic acid, and maleic anhydride, and a diol (claim 10). 
Kinumatsu further teaches that aggregation may be controlled using a flocculant. Examples of the flocculant include inorganic metal salts and complexes of divalent or higher metals. In the production of magnetic toner particle 1, a 2.0 mass% aqueous solution of magnesium sulfate was used as the flocculant (Col. 30, lines 30-31). The flocculant magnesium sulfate comprises the polyvalent metal, magnesium (Mg). Kinumatsu is silent to teach the total amount of the polyvalent metal (Mg) in the magnetic toner, particularly in terms of parts per million (ppm) on a mass basis. However, the production method of magnetic toner particle 1 described in Col. 30, lines 17-62 is sufficiently similar to the production method of toner particles 1 described in [0119] of the instant specification. Particularly, both methods use 10.0 parts of a 2.0 mass% aqueous solution of magnesium sulfate as a flocculant and 200.0 parts of a 5.0% by mass aqueous solution of ethylenediaminetetraacetic acid (EDTA) as a chelating agent during the aggregation step. 
Assuming that the flocculant is the source of the polyvalent metal recited in claim 12 (see [0072] of the specification), since both methods used the same flocculent and the same chelating agent in the same amounts, the magnetic toner of Kinumatsu would contain a sufficiently similar total amount (ppm) of the polyvalent metal as the magnetic toner produced using the Applicant’s specification. This is further supported by Tables 5 and 7 of the Applicant’s specification. For instance, Toner no. 1 uses 10 parts by mass of flocculant and 200 parts by mass of chelating agent (which results in a total amount of the polyvalent metal of around 100 ppm on Table 7), while Toner no. 15 uses 10 parts by mass of flocculant and 50 parts by mass of chelating agent (which results in a total amount of the polyvalent metal of around 20 on Table 7), and Toner no. 16 uses 10 parts by mass of flocculant and 1000 parts by mass of chelating agent (which results in a total amount of the polyvalent metal of around 1000 on Table 7). Therefore, as evidenced by Tables 5 and 7 of the instant specification, toner particle 1 of Kinumatsu would inherently have a total amount of the polyvalent metal (Mg) of around 100 ppm (which falls within the range recited in claim 12).
Kinumatsu is silent to teach the storage elastic modulus of the magnetic toner, let alone the relationship between the storage elastic modulus at 40 ºC and the storage elastic modulus at 85 ºC. However, the relationship between said storage elastic moduli is not unheard of in the art. For instance, Hasegawa teaches a toner comprising toner particles which include a binder resin, a colorant, a wax, and a crystalline polyester (Abstract). When the storage elastic modulus G’ obtained in dynamic viscoelasticity measurement of the toner at 50 ºC is denoted by G’(50) and at 80 ºC is denoted by G’(80), the following formulae are satisfied:
                
                    4.2
                    ×
                    
                        
                            10
                        
                        
                            8
                        
                    
                    P
                    a
                    ≤
                    G
                    '
                    (
                    50
                    )
                
            
                
                    3.0
                    ×
                    
                        
                            10
                        
                        
                            2
                        
                    
                    P
                    a
                    ≤
                    G
                    '
                    (
                    50
                    )
                    /
                    G
                    '
                    (
                    80
                    )
                
            
By controlling G’(50) to be within the range of the first formula, it is possible to obtain a high-quality image in which the change in the physical properties of the toner is small, and the occurrence of fogging is suppressed even after the toner has been allowed to stand under a high-temperature sever environment ([0065]). Although these storage elastic moduli are with respect to 50 ºC and 80 ºC, rather than the claimed temperatures of 40 ºC and 85 ºC, they are close enough to be comparable to the relationships recited in instant claim 1. 
For instance, in Table 4 of Hasegawa, toner base particle no. 1 had a G’(50) of 5.4 x 108 Pa and ratio of G’(50)/G’(80) of 6.5 x102. Therefore, solving for G’(80) results in G’(80) equaling 1.80 x 106 Pa. This satisfies the relationship recited in formula (1) of claim 1. Furthermore, now that G’(50) and G’(80) are known, these values can be used in formula (2) of claim 1, which results in the ratio equaling 99.7 (which is greater than or equal to 70). Therefore, since the toner of Hasegawa satisfies both formulas recited in claim 1 when the storage elastic moduli are measured at temperatures of 50 ºC and 80 ºC, the same toner would also inherently satisfy the relationship presented by both formulas recited in claim 1 if the storage elastic moduli were measured at 40 ºC and 85 ºC.
Kinumatsu is also silent to teach that the magnetic toner contains a crystalline polyester, and therefore is also silent to teach the melting point of a crystalline polyester resin and a content of a polyester crystalline polyester resin with respect to the crystalline polyester resin and the binder resin. However, Hasegawa also teaches the benefits of including a crystalline polyester resin that is separate from the binder resin. For instance, Hasegawa teaches that a crystalline resin is highly effective in improving the low-temperature fixing performance of a toner and has a property of being easily compatible with the binder resin when in the vicinity of the melting point. Therefore, a toner including a crystalline polyester is likely to melt and deform rapidly at the time of fixing. Accordingly, by using a crystalline polyester, the low-temperature fixing performance of the toner is improved. Furthermore, when a wax is used in combination with the crystalline polyester, it is possible to impart release performance to the toner with respect to a fixing device, and further improve the low-temperature fixing performance of the toner ([0007]). 
However, Hasegawa warns that since the crystalline polyester has the property of being easily compatible with the binder resin, the crystalline polyester tends to be present on the surface of the toner, which lowers the charge stability of the toner ([0008]). The solution to this problem is to reduce the degree of compatibility of the crystalline polyester with the binder resin, which may include increasing the degree of crystallinity of the crystalline polyester resin ([0010]). When the crystallinity of the polyester resin is high, the crystalline polyester resin forms domains ([0150]). Therefore, Hasegawa only teaches away from using a crystalline polyester resin when the crystalline polyester resin is compatible with the binder resin, and bleeds to the surface of the toner, rather than forming domains. 
Next, Hasegawa teaches that when the melting point of the wax is denoted by W(t) and the melting point of the crystalline polyester is denoted by P(t), it is preferable that W(t) and P(t) satisfy the following formula ([0187]): 
                
                    -
                    10.0
                     
                    º
                    C
                     
                    ≤
                    
                        
                            W
                            
                                
                                    t
                                
                            
                            -
                             
                            P
                            
                                
                                    t
                                
                            
                        
                    
                    ≤
                    20.0
                     
                    º
                    C
                
            
This range overlaps with the ranged depicted in formula (3) recited in claim 2. The melting point of the crystalline polyester P(t) is at least 65 ºC and not more than 80.0 ºC ([0125]). Similarly, the melting point of the wax W(t) at least 65 ºC and not more than 85.0 ºC ([0190]). This range falls within the range depicted in formula (2) recited in claim 2. Additionally, although the properties of the wax of Hasegawa were used in the calculations of the storage elastic modulus, Kinumatsu teaches that any known wax may be used (Col. 10, line 42), but the wax preferably has a peak temperature of the maximum endothermic peak (melting point) of at least 60 ºC and not more than 90 ºC (Col. 11, lines 7-11). Therefore, the wax of Kinumatsu would form domains when combined with the polyester resin of Hasegawa rather than bleeding to the surface, thus improving the low-temperature fixing performance of the toner.
Kinumatsu is also silent to teach the content of the crystalline polyester resin in the toner. However, the range for the content recited in claim 8 is known in the art. For instance, Kawamura teaches a toner comprising a crystalline polyester resin (Abstract). The content of the crystalline polyester resin in the binder resin is preferably 5 to 50 mass%. A content of the crystalline polyester resin of 5 mass% or more in the binder resin can achieve a sufficient low-temperature fixing effect of the toner. A content of 50 mass% or less can impart more suitable heat-resistant storage characteristics of the toner (which overlaps with the range recited in claim 8) ([0106]). 
	Kinumatsu is also silent to teach the endothermic quantity of the maximum endothermic peak of the crystalline polyester and therefore does not teach the relationship depicted by formula (5) in claim 2. However, the endothermic quantity of the maximum endothermic peak of formula (5) is known in the art. For instance, Nagayama teaches a toner that contains a crystalline polyester and a non-crystalline resin ([0071]). Nagayama teaches that the endothermic amount of the endothermic peak of the crystalline polyester is preferably from 1 J/g to 15 J/g ([0379]). When the endothermic amount is less than 1 J/g, the amount of crystalline polyester resin that works effectively in the toner is small, and the function of the crystalline polyester resin cannot be exerted sufficiently. When the endothermic amount is greater than 15 J/g, the amount of effective crystalline polyester resin in the toner is excessive, leading to degradation of heat resistant storage stability ([0380]).
Kinumatsu is also silent to teach the oil absorption amount and the isoelectric point of the magnetic body. However, the production method of magnetic body 1 described in Col. 29, lines 13-39 is identical to the production method of magnetic body 1 described in [0114] of the instant specification. Therefore, the magnetic body produced using the method of Kinumatsu is identical to the magnetic body produced using the method in the Applicant’s specification. Since both magnetic bodies are the same, they share the exact same properties. Therefore, as evidenced by Table 4 of the instant specification, magnetic body 1 of Kinumatsu would inherently have an oil absorption amount of 20.0 ml/g (which falls within the range recited in claim 4), an isoelectric point of pH 9.0 (which falls within the range recited in claim 5) and a number average particle diameter of 0.21 µm. Furthermore, Kinumatsu teaches that the content of the magnetic body in the magnetic toner is preferably at least 35 mass% and not more than 50 mass% (which overlaps with the range recited in claim 7), and is more preferably at least 40 mass% and not more than 50 mass% (which also overlaps with the range recited in claim 7) (Col. 13, lines 29-32).
Kinumatsu is also silent to teach the dielectric loss tangent of the magnetic toner, let alone the dielectric loss tangent of the magnetic toner at the specific frequency of 100 kHz. However, the dielectric loss tangent of a magnetic toner that meets the range recited in claim 3 is known in the art. For instance, Aoki teaches a magnetic toner where at a frequency of 100 kHz and a temperature of 30 ºC, the dielectric dissipation factor (tan δL) of the toner is 3.0 x 10-2 or less. When in this range, high uniformity in triboelectric charging between toner the magnetic toner particles occurs (Col. 5, lines 47-65). This range overlaps with the range recited in claim 3.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a crystalline polyester resin in the toner of Kinumatsu, such as the one taught by Hasegawa, in order to improve the low-temperature fixing performance and releasing performance of the toner. It would have also been obvious to optimize the endothermic amount of the endothermic peak of the crystalline resin and the amount of the crystalline polyester resin in the toner with the goal of perfecting the performance of the crystalline polyester resin, to achieve suitable heat-resistant storage characteristics, and to prevent degradation of heat resistant storability. Furthermore, it would have been obvious to optimize the storage elastic moduli of the toner with the goal of perfecting the suppression of fogging. It would have also been obvious to use an amorphous polyester having an ethylenically unsaturated bond as a shell layer, in order to improve the mechanical strength of the toner and to suppress the reduction in transferability of the toner particles. Finally, it would have been obvious to optimize the dielectric loss tangent of the toner with the goat of perfecting the triboelectric charging property of the toner. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.

Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737             

/PETER L VAJDA/Primary Examiner, Art Unit 1737        
10/08/2022